Citation Nr: 1537449	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-02 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance or at the housebound rate.  

2.  Entitlement to an extension of a temporary total evaluation under 38 C.F.R. § 4.30 due to treatment for a service-connected condition requiring convalescence.  
 

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from February 1952 to July 1954.  He has been rated incompetent for VA purposes since May 2012 and a custodian has been appointed. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that he warrants special monthly compensation for aid and attendance or at the housebound rate.  He also claims an extension of a temporary total evaluation under 38 C.F.R. § 4.30 due to treatment for a service-connected condition requiring convalescence 

 The Veteran's January 2012 substantive appeal (VA-9), indicated that he requested a Travel Board hearing.  In March 2012, he stated that he preferred a videoconference hearing.  A Travel Board hearing was scheduled for July 9, 2015, and the Veteran did not report.  The Veteran requested a videoconference hearing in lieu of a Travel Board hearing and he has a right to that hearing on request.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 20.700(a), (e), 20.705 (2015). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule a videoconference hearing at the RO.  The Veteran/custodian should be notified of the date and the time of the hearing. 38 C.F.R. § 20.704(b)  (2015). After the hearing has been conducted, of if the Veteran/custodian fails to appear at the hearing or the hearing is cancelled, return the claim to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

